Citation Nr: 0603976	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  04-28 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a heart disorder.  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel







INTRODUCTION

The veteran served on active duty from September 1968 to 
August 1971.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a March 2003 rating action of the decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona, that denied the above claim.  

Since the RO last considered the issue on appeal, the veteran 
has submitted additional evidence which was received in 
August 2004.  He also underwent a VA dental examination in 
September 2004.  A supplemental statement of the case (SSOC) 
has not been issued by the RO addressing this additional 
evidence, and the veteran has not waived his right to have 
this additional evidence initially considered by the RO.  See 
38 C.F.R. §§ 19.31, 20.1304 (2005).  Nevertheless, because 
this medical evidence concerns treatment of a dental problem, 
which is not an issue in this appeal, these records and 
examination report are not relevant to the current claim.  So 
the Board will proceed to adjudicate this claim, irrespective 
of this additional evidence and when the Board received it.  


FINDING OF FACT

The veteran's heart disorder did not have its onset in 
service or within one year of discharge from service, and the 
preponderance of the evidence is against the finding that the 
veteran's current heart disorder is etiologically related to 
his active service. 


CONCLUSION OF LAW

A heart disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

By letters dated in November 2002 and May 2004 the RO advised 
the veteran of the essential elements of the VCAA.  The 
veteran was advised that VA would make reasonable efforts to 
help him get the evidence necessary to substantiate his claim 
for service connection, but that he must provide enough 
information so that VA could request any relevant records.  
The veteran was advised of the evidence that VA had 
requested.  The veteran was also asked to identify any 
additional information or evidence that he wanted VA to try 
and obtain.  He was advised of the type(s) of evidence needed 
to substantiate his claim for service connection.  The May 
2004 letter specifically informed the veteran to inform VA of 
any other evidence or information that the veteran believed 
would support his claim.  
The November 2002 and May 2004 letters therefore provided the 
notice of all four elements that were discussed above.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The March 2003 rating decision, May 2004 statement of the 
case (SOC), and the August 2004 supplemental statement of the 
case (SSOC) collectively notified the veteran of the relevant 
laws and regulations and essentially advised him of the 
evidence necessary to substantiate his claim for service 
connection.  The May 2004 SOC specifically set forth the 
regulations pertaining to VA's duty to assist, thus notifying 
the veteran of his and VA's respective obligations to obtain 
different types of evidence.  These documents also advised 
the veteran of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for denial.

Service medical records are associated with the claims file.  
Records and reports from VA and non-VA health providers have 
also been obtained, including, but not limited to, the Berlin 
Memorial Hospital, Advanced Cardiac Specialists Laboratory, 
Dr. Moon, and Dr. MacDougall.  The Board therefore finds that 
VA has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.   
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 
3.159(b), 20.1102 (2005); Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board declines to obtain a medical nexus opinion with 
respect to the veteran's claim for service connection for a 
heart disorder because there is no evidence of pertinent 
disability in service or for several years following service.  
Thus, while there is a current diagnosis of a heart disorder, 
there is no indication that this condition is associated with 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Indeed, in view of the absence of any symptoms of a heart 
disorder in service, the negative examination performed at 
separation, and the lack of diagnosis of the claimed heart 
disorder until several years post-service, any opinion 
relating pertinent disability to service would certainly be 
speculative.  Service connection may not be based on a resort 
to pure speculation or even remote possibility.  See 38 
C.F.R. § 3.102 (2005).  The duty to assist is not invoked, 
even under Charles, where "no reasonable possibility exists 
that such assistance would aid in substantiating the claim." 
38 USCA 5103A(a)(2).




Service connection

The veteran contends that he currently suffers from a heart 
disorder that had its initial onset during active service. 

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the 
evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), 
the Court held, in pertinent part, that the law requires only 
the Board address its reasons for rejecting evidence 
favorable to the claimant.  The Federal Circuit has also held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Service connection generally requires 
evidence of a current disability with relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercedo-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi,  3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Some chronic diseases may be presumed to have been incurred 
in service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
in most cases of the date of separation from service.  38 
U.S.C.A.  § 1112(a)(1) (West 2002); 38 C.F.R. § 3.307(a)(3) 
(2005); see 38 U.S.C.A.  § 1101(3) and 38 C.F.R.  § 3.309(a).  
This includes valvular heart disease.  38 C.F.R.  § 3.309(a)  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2005).

The veteran asserts that he was informed during his discharge 
medical review that he had a heart murmur.  However, service 
records are absent for complaint of, treatment for, or 
diagnosis of any heart disorders.  The veteran's heart was 
found to be normal upon discharge examination in August 1971. 

The veteran was first treated for cardiac symptoms in March 
1975, when he was diagnosed with paroxysmal tachycardia.  
Records of that treatment note that the veteran was extremely 
nervous and that he was advised to stop smoking and drinking 
coffee.  That record specifically states that no murmurs were 
heard.  The statement contained no findings pertaining to the 
veteran's active service.  

The veteran was not treated again for cardiac related 
symptoms until June 2004.  At that time he was diagnosed with 
aortic sclerosis and moderate to severe stenosis.  That 
record also indicates "possible heart valve replacement in 
future".  There is no statement in this June 2004 record 
that relates the veteran's heart valve problem to service.  

There is a July 2004 statement from Dr. MacDougall which 
diagnosed the veteran as having a high grade heart murmur.  
The Board recognizes that the July 2004 medical opinion 
states that it is "as likely as not" that the veteran 
developed his current heart murmur while in service.  The 
only basis stated for this opinion is the history provided by 
the veteran that he was told he had a heart murmur at the 
time of discharge.  This in-service event is uncorroborated 
by any other evidence.  Indeed, it is contradicted by the 
discharge exam in 1971 indicating a normal heart, which 
essentially ruled out any such disability.  There is no 
indication that Dr. MacDougall reviewed the veteran's medical 
records.

The Court has provided extensive guidance for weighing 
medical evidence.  A bare conclusion, even one reached by a 
medical professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  A mere transcription of lay history, unenhanced 
by additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  The probative value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Black 
v. Brown, 5 Vet. App. 177, 180 (1995).  Here, as the July 
2004 opinion from Dr. MacDougall is based solely upon history 
provided by the veteran, and the unsubstantiated statement 
that he was told that he had a heart murmur upon discharge, 
without medical records of treatment, the opinion regarding 
the etiology of the veteran's cardiac disability insufficient 
to establish nexus between the veteran's current cardiac 
disability and his active duty.

The Board is aware of the veteran's statement that he was 
told by a medical examiner that he had a heart disability 
during service.  However, "hearsay medical evidence" is not 
competent evidence.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  The August 1971 separation examination is found to 
be more probative on this issue.
  
Thus, there is no evidence of a heart disorder or any other 
valvular problems for several after separation.  The absence 
of documented evidence of valvular heart disease within the 
presumptive period and the lack of evidence of continuity of 
symptoms preponderates against a finding that the veteran's 
current heart disorder is related to service.  In rendering a 
determination on the merits of a claim, the lack of evidence 
of treatment may bear on the credibility of the evidence of 
continuity.  Savage v. Gover, 10 Vet. App. 488, 496 (1997).  

The veteran seeks to etiologically link his current heart 
disorder to his active service.  However, the veteran, as a 
layman, is not competent to give a medical opinion on the 
etiology of a condition.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of service connection for a heart disorder and that, 
therefore, the provisions of § 5107(b) are not applicable.


ORDER

Entitlement for service connection for a heart disorder is 
denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


